Pfeifer, J.,
dissenting. I dissent from the majority’s holding that these cases involve medical claims. According to R.C. 2305.11(D)(3), a medical claim is a claim that “arises out of the medical diagnosis, care, or treatment of any person,” and the causes of the injuries in these two cases are at least one step removed from diagnosis, care, or treatment. While being placed on an X-ray table and being transported in a wheelchair are tangentially related to medical care, they do not constitute medical care themselves. A claim sounding in negligence does not become a medical claim simply because the injury arises in a hospital. Thus, I would hold that the two-year statute of limitations for personal injury actions applies to the claims brought in these cases.
Bowman, J., concurs in the foregoing dissenting opinion.